        Case 1:21-cv-01041-DAD-BAM Document 8 Filed 07/06/21 Page 1 of 3


 1   René P. Voss (CA Bar No. 255758)
     Natural Resources Law
 2   15 Alderney Road
 3   San Anselmo, CA 94960
     Phone: (415) 446-9027
 4   Email: renepvoss@gmail.com
     LEAD COUNSEL
 5
     Matt Kenna (CO Bar No. 22159)
 6
     Public Interest Environmental Law
 7   679 E. 2nd Ave., Suite 11B
     Durango, CO 81301
 8   Phone: (970) 749-9149
     Email: matt@kenna.net
 9   LEAD COUNSEL
10   Pro Hac Vice

11   Attorneys for Plaintiffs
12
13                                    UNITED STATES DISTRICT COURT

14                               EASTERN DISTRICT OF CALIFORNIA

15                                          FRESNO DIVISION
16
17   SEQUOIA FORESTKEEPER and EARTH                  No.:
     ISLAND INSTITUTE,
18
                        Plaintiffs,                  DECLARATION OF RENÉ VOSS, IN
19          v.                                       SUPPORT OF PLAINTIFFS’ MOTION
20                                                   FOR PRELIMINARY INJUNCTION
     UNITED STATES FOREST SERVICE,
21
                        Defendant.
22
23
24
25
26
27
28


                                                                                     1
        Case 1:21-cv-01041-DAD-BAM Document 8 Filed 07/06/21 Page 2 of 3


 1          I, René Voss, declare as follows.
 2          1.       I am one of the attorneys of record for Plaintiffs in this case.
 3          2.       All the documents attached to my declaration are true and correct copies of
 4   original documents.
 5          3.       Attached hereto as Exhibit A is a true and correct copy of a document titled
 6   “Plateau Roads Hazards Tree Project Biological Assessment,” dated May 12, 2020.
 7          4.       Attached hereto as Exhibit B is a true and correct copy of email correspondence
 8   between DOJ’s John Tustin and attorney René Voss, from May 19 and 21, 2021.
 9          5.       Attached hereto as Exhibit C is a true and correct copy of a document titled
10   “NEPA COMPLIANCE CHECKLIST … Sequoia National Forest Kern River Ranger
11   District Name of Project: Plateau Roads Hazard Tree (HT) Project,” signed on June 2, 2020.
12          6.       Attached hereto as Exhibit D is a true and correct copy of email correspondence
13   between Sequoia Forest Service staff Barbara Johnston and attorney René Voss, from November
14   2020 and December 3, 2020.
15          7.       Attached hereto as Exhibit E is a true and correct copy of documents that include
16   a cover letter, advertisement, and “TIMBER SALE PROSPECTUS … Kern Plateau Reoffer
17   HT Timber Sale,” dated December 3, 2020.
18          8.       Attached hereto as Exhibit F is a true and correct copy of email correspondence
19   between DOJ’s Bridget McNeil and attorney René Voss, from June 6 and 8, 2021.
20          9.       Attached hereto as Exhibit G is a true and correct copy of email correspondence
21   between Sequoia Forest Service staff Penelope Shibley and attorney René Voss, from October 27
22   and 29, 2020.
23          10.      Attached hereto as Exhibit H is a true and correct copy of selected page of a
24   document titled “Environmental Assessment Piute Fire Roadside Hazard Tree Removal
25   Project, Kern River Ranger District, Sequoia National Forest,” dated March 2009.
26          11.      Attached hereto as Exhibit I is a true and correct copy of three maps, titled “Kern
27   Plateau HT Timber Sale Area Map,” including 1 of 3, 2 of 3, and 3 of 3.
28


     Case No.: 1:21-cv-01041-DAD-BAM – DECLARATION OF RENÉ VOSS                                      2
        Case 1:21-cv-01041-DAD-BAM Document 8 Filed 07/06/21 Page 3 of 3


 1             12.    Attached hereto as Exhibit J is a true and correct copy of selected page of a
 2   document titled “Sierra Nevada Forest Plan Amendment, Final Supplemental
 3   Environmental Impact Statement, Record of Decision,” dated January 2004.
 4             13.    Attached hereto as Exhibit K is a true and correct copy of email correspondence
 5   between DOJ’s John Tustin and attorney René Voss, dated July 2 and 6, 2021.
 6             14.    These documents present evidence for and are relevant to Plaintiffs’ claims and
 7   request for injunctive relief, and therefore the Plaintiffs are submitting them for the Court’s
 8   review.
 9             15.    On July 2 and again on July 6, 2021, I attempted to reach DOJ counsel John
10   Tustin and Bridget McNeil, Defense counsel for the agency Defendant U.S. Forest Service in
11   another matter before this Court and Plaintiffs, by phone and by email to meet and confer to
12   discuss the potential to resolve the dispute and avoid the need for preliminary relief. I also
13   attempted to contact the USDA Office of General Counsel’s attorneys Ritu Ahuja and Jamie
14   Rosen for the same reason. On July 6, 2021, DOJ counsel John Tustin responded that DOJ is
15   trying to identify counsel to assign to this case and is working on a status update. However,
16   Plaintiffs needed to file their Motion for Preliminary Injunction on July 6, 2021, prior to further
17   conference with Defendant’s counsel, in order to get on the Court’s earliest possible hearing
18   calendar on August 3, 2021, which was available according to my phone conversation with
19   Courtroom Deputy Jami Thorp, whereas the August 17, 2021, was not available due to a
20   scheduled trial.
21
22             I declare, under penalty of perjury, that the foregoing is true and correct to the best of my
23   knowledge and recollection.
24             Executed on July 6, 2021 in San Anselmo, California.
25
26
27                                                        René Voss

28


     Case No.: 1:21-cv-01041-DAD-BAM – DECLARATION OF RENÉ VOSS                                          3
